Citation Nr: 1336514	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

J.M.H.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  The appellant is the adult married daughter of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The appellant's mother testified at a Central Office Hearing in May 2009.  A transcript of the hearing is of record.

While death pension and accrued benefits are available to the "surviving child" of a Veteran under certain circumstances, in this case, the claims for death pension and accrued benefits were withdrawn at the May 2009 hearing on appeal.  See generally, 38 U.S.C.A. §§ 101, 1542; 38 C.F.R. §§ 3.3, 3.24 (pertaining to death pension; see also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d) (pertaining to accrued benefits).

There is no electronic claims file in this matter.



FINDINGS OF FACT

1.  The Veteran died in February 1995.

2.  The appellant's claim for DIC, VA Form 21-534, received by VA in June 2006 reflects that the appellant was married when VA received her claim.


CONCLUSION OF LAW

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death benefits as a surviving child of the Veteran.  38 U.S.C.A. § 101(4), 1310, 1542 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court of Appeals for Veteran Claims has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Thus, notwithstanding that the Board remanded this case in June 2009 for issuance of notice under 38 U.S.C.A. § 5103(a) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), and that the RO/AMC neither complied with this request nor issued to the appellant a Supplemental Statement of the Case (SSOC) following the receipt of additional evidence, the Board finds that the appellant is not prejudiced or harmed by a decision in this case.  Because ultimately a decision in this case turns on the law rather than the facts, the RO/AMC's noncompliance with the Board directives on remand is harmless error.  Again, the RO/AMC's failure to provide the notice requested on remand or to provide an SSOC to the appellant is not remandable error since this case turns on the laws as the facts are uncontroverted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the end, no amount of notice as set out in Hupp or assistance in this case can alter the appellant's status as a claimant.

The Board concludes that no further notice or development is required because no useful purpose would be served in remanding this matter for additional action or development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant in circumstances where the facts are uncontroverted.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis at 430 (1994).



II. Basic Eligibility for VA Death Benefits

Applicable Law

Dependency and Indemnity Compensation is a payment made by VA to a surviving spouse, child, or parent of a deceased Veteran because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

The term "child" for purposes of Title 38 of the United States Code, for the purposes of all of the VA death benefits claimed by the appellant, is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between ages 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).

Analysis

A death certificate reflects that the Veteran died in February 1995 from aspiration pneumonitis, chronic, due to a chronic vegetative state, due to intracranial infection.  The record shows that the Veteran developed a brain abscess many years after service with catastrophic complications and, thereafter, resided in a nursing home facility without the potential for successful restorative measures.  The appellant's mother reported in January 1991 that the Veteran had been in a coma for 2 years and 9 months, and resided at the Richmond VA Medical Center.

In June 2006, VA received from the appellant a VA Form 21-534 seeking DIC benefits as the surviving child of the Veteran.  It is not disputed that the Veteran was the appellant's father at the time of his death in 1995.  Nor is it disputed that on her VA Form 21-534 the appellant indicated that she was married.  Because the appellant was married at the time she submitted her claim for DIC benefits, the appellant is not the Veteran's surviving child under law for the purposes of entitlement to DIC benefits.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  Accordingly, the claim is denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis.


ORDER

As the appellant lacks basic eligibility, DIC benefits as the surviving child of the Veteran are denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


